Citation Nr: 1401859	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-14 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to September 1966, including combat service in the Republic of Vietnam., and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the Veteran's 50 percent rating for PTSD.

Since a TDIU is a part of a claim for a higher rating, it is considered as included in the Veteran's October 2009 claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of 1) entitlement to a disability rating in excess of 70 percent for PTSD, and 2) entitlement to a TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's PTSD is manifested by an explosive temper with violence and a lack of friends or social involvement.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

As an initial matter, the Board notes that the grant of a 70 percent disability rating does not preclude a higher rating on remand; rather, it reflects the level of disability warranted by the current record prior to the additional development discussed in the remand below.  Consequently, as a still higher rating is not being denied by this decision, no discussion of VA's duties to notify and assist are required at this time.

The Veteran contends in his September 2010 notice of disagreement that his PTSD warrants a higher rating based on its severity.

In a July 2012 VA examination report, the examiner found that the Veteran's PTSD signs and symptoms result in deficiencies in thinking, family relations, and mood; this finding is commensurate with a 70 percent rating under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2013).  Specifically, the VA examiner found that the Veteran has an explosive temper, as manifested by putting his son in a chokehold.  Additionally, the Veteran denied having any friends or involvement with social groups.

Moreover, the July 2012 VA examiner assigned a Global Assessment of Functioning (GAF) score of 50.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Based on the July 2012 VA examiner's reasoned opinion that the Veteran's PTSD symptoms result in deficiencies in thinking, family relations, and mood, the Board finds that a 70 percent rating is warranted.


ORDER

An initial rating of 70 percent for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.

REMAND

The issues remaining before the Board are the Veteran's entitlement to an evaluation in excess of 70 percent for PTSD and to a TDIU.

The Board finds that the July 2011 VA examiner's report is inadequate as to both the severity of the Veteran's PTSD and its effect on his employability.  Specifically, the examiner found that "There is nothing in the record to support [the] assertion" that the Veteran's employer suggested retirement in lieu of being fired.  However, in June 2002, the Veteran's employer furnished him a "Written Reprimand - Final Warning" due to harassing conduct.  In the Veteran's accompanying May 2002 statement, he had expressly denied such harassing conduct as grabbing a coworker by the neck, burning another coworker with a cigarette, holding a pocket knife to a coworker's testicles, cussing and kicking in the office, and talking about his Vietnam experiences during his employment.  The Board finds that the severity of these allegations and the documentation of the "Final Warning" reprimand could support the assertion that the Veteran's employer suggested retirement in lieu of being fired; thus, a new examination is required.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions based on incorrect facts).

Moreover, the July 2011 VA examiner's findings as to the Veteran's employability were inadequate because he focused on the circumstances of the Veteran's retirement and whether he was currently seeking employment, rather than the pertinent enquiry of whether he is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including those from the Vet Centers in Clermont, Florida, and Orlando, Florida, should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his PTSD that are not already of record, including those from the Vet Centers in Clermont, Florida, and Orlando, Florida.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his PTSD and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's PTSD, provide him with an appropriate VA examination to determine the nature and severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings and estimate the Veteran's GAF score.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  The examiner should also discuss the impact that the Veteran's PTSD has on his ability to secure and maintain substantially gainful employment.

When providing an opinion on whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD, the examiner should consider his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by a supporting rationale.

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his attorney and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


